Fitzsimons, J.
One Hannah Sheehan, on July 29, 1882, opened an account with the Emigrants’ Savings Bank, as follows: “Hannah Sheehan, for *699her daughter Kate. ” Subsequently, and on February 11, 1887, she changed said account as follows: “Hannah Sheehan or sister Julia Barrett;” so that Julia might draw the money on deposit. The account so stood at the time of Hannah Sheehan’s death, which occurred January 22, 1890. Julia Barrett died about February 1, 1890, and the bank book in which was kept the account in question was found among the property of a third sister, Ellen Barrett, who died about February 7, 1890, and with whom Julia resided at the time of her death. The learned trial justice held that the account in question was the property of Julia Barrett. Although the testimony upon which this conclusion is based is rather meager, yet we are inclined to believe that it is justified by the testimony and surrounding circumstances. Julia Barrett, at the time of her death, resided with her sister Ellen, in whose possession the book containing said account was found at her death. It is, therefore, we think, reasonable to assume that the book was handed to Julia by her sister Hannah with the intention of vesting ownership of the same in Julia. The transfer, under such circumstances, vested in Julia the legal title to the funds deposited. Walsh v. Bank, 2 City Ct. Rep. 276; Penfleld v. Thayer, 2 E. D. Smith, 305. The theory of the intent of Hannah to invest Julia with the ownership of said funds is supported by the act of Hannah in having the account changed so as to include Julia’s name. It is only necessary to constitute a legal gift of personal property that there must be, on the part of the donor, an intent to give and a delivery of the thing, in pursuance of such intent, to the donee. Beaver v. Beaver, 117 N. Y. 421,22 N. E. Rep. 940. We think that there was enough testimony in this ease to justify the trial justice in finding that Hannah Sheehan intended to give to her sister Julia Barrett the funds in suit, and in pursuance of that intent delivered the account book of the Emigrants’ Bank to her. We believe that the judgment must be affirmed, with costs. All concur.